Montgomery, C. J.
Complainants filed a bill to have the proceedings of defendant, as highway commissioner of Ecorse township, in laying out and opening a highway through certain lands of complainants, set aside and decreed to be null and void, and that said highway commissioner, and ..all persons claiming to act through or under him, be perpetually enjoined from constructing, using, or maintaining said public road through complainants’ lands, and from interfering with the peaceful possession and enjoyment of said lands of complainants.
Complainants’ bill alleges ownership of the lands described as part of P. C. 75 and 669, in that same township ; that the land is located in the manufacturing district *180on the river Rouge, and is worth about $1,500 per acre;, that in August, 1899, proceedings were taken by defendant to open this road, and that for said road said defendant took a strip of land of complainants’ containing 1.74 acres, and, in the language of said commissioner’s report, “that he appraised the same at $100 per acre for general farming purposes, and awarded complainants $174 for the same; ” that it does not appear in said commissioner’s report that the commissioner appraised said lands at their actual value, or awarded to complainants the full market value of the strip taken for the road, and did not award just compensation for the lands taken for the road. Complainants further allege that they appealed to the township board, and that said board confirmed the commissioner’s report, and that on Saturday, April 28, 1900, the commissioner entered upon the land, tore down fences, and proceeded to lay out a road, and threatens to use and maintain the samé as a road. The, charge by complainants that they were not tendered any compensation, and were not notified by the commissioner, is not maintained.
The testimony taken on the hearing discloses that, on the appeal to the township board, a full hearing was had, and testimony taken on behalf of the complainants, as well as in support of the commissioner’s finding. The township board made an order affirming the finding of the commissioner. There is no. charge in the bill impeaching the action of the township board. The complainants sought a remedy provided by statute. 2 Comp. Laws, § 4042. If there were previous irregularities (which does not appear), the appeal waived them. Brody v. Penn Township Board, 32 Mich. 272; Prescott v. Patterson, 44 Mich. 525 (7 N. W. 237). The decision of the township bqard, not being in any way impeached by the bill of complaint or the testimony, is conclusive and final. 2 Comp. Laws, § 4043; Brown v. Greenfield Township Board, 109 Mich. 557 (67 N. W. 566), and cases cited.
The decree dismissing the bill will be affirmed, with costs of this court to appellee.
The other Justices concurred.